DETAILED ACTION
This office action is responsive to the amendment filed April 25, 2022. By that amendment, claims 1, 4, 8, 9, 11, and 14 were amended; claims 15-22 were canceled; and claims 23-30 were newly presented. Claims 1-14 and 23-30 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment to the specification of April 25, 2022, is acknowledged and is acceptable.
The amendments to the claims overcame the objections to claims 1 and 9. 
The amendments to the claims overcame the outstanding rejection to claim 14 under 35 USC 112(b). 
The rejections, as presented, regarding claims 1-3, 5, 6, 8-10, and 12-14 under 35 USC 102(a)(1) in view of Michelson (US 6,139,550) and regarding claims 4, 7, and 11 under 35 USC 103 in view of Michelson, are overcome. However, a different interpretation of the Michelson reference causes that reference to continue to read on the claims, even as amended. 
All arguments presented relate to the claims “as amended” and identify features which are indicated to be distinct from the Michelson reference. The rejection is maintained, below, as modified to correlate to the amended language, and indicate the different interpretation of the Michelson reference which permits continued rejection in view thereof. 
The argument related to claim 2 continues to be of relevance and so is addressed as to its substance: the argument states that the drill guide of fig. 32B is an “independent instrument from the pilot hole forming apparatus in cited fig. 32C”. Examiner does not disagree. However, as claimed, there is no structural relationship required of the drill guide, except that the drill guide extends from the top surface of the bone plate about the fixation hole. There is no limitation which prevents interpretation of an independent instrument as the drill guide, as presently written. Further, the argument states “there is no disclosure or suggestion that the alleged bone plate orienting region of the pilot hole forming apparatus is in any way sized relative to the drill guide…” This may be true (in some situations, depending on how long the drill guide is based on the truncated figure), but there is no limitation which requires any connection between the two argued sizes, rather only a length of the components is related. At some lengths which the truncated figure permits, the drill guide will be shorter than the driving pin. (Examiner additionally notes that figs. 32A and 32C are also shown in truncated form such that a length of the driving pin is also capable of being longer than what is shown). While examiner disagrees, in general, with the argument, the rejection will be withdrawn as the amendment to claim 1 has necessitated reliance upon a different embodiment of the Michelson device.
The argument related to claim 7 continues to be of relevance and so is addressed as to its substance: the argument states that the Michelson plate is designed for a vertebral bone, and that there is no suggestion to modify the device for use in foot bones of a patient. However, examiner is of the position that the argument overly generalizes what is disclosed, and refers to a single example provided by Michelson. Michelson teaches a bone plate for “skeletal use” (abstract) and discloses known use of plate systems “for aligning and maintaining bone portions of the same bone or different bones …” (col. 1, lines 14-20).  Michelson teaches that it is known to use plates in a variety of bones, including vertebral bones, flat bones, and tubular bones, “such as the humerus, ulna, radius, femur, and tibia by way of example.” (col. 1, lines 35-38) Additionally, Michelson teaches considerations of adjustment of length of plates to correlate to particular bones as “selected by the surgeon” (abstract).  Various features of various embodiments disclosed are combinable into a plating system (col. 2, lines 51-55). Examiner is of the position that metatarsal bones are tubular bones which would have been obvious to re-size the device to correlate to. 
The rejections of record are updated to correlate to the amendments, as below. 
Claim Objections
Claim 29 is objected to because of the following informalities: “formed to defines” should read “formed to define”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 teaches an “additional” driving instrument, but no first driving instrument is recited. It is unclear what the additional driving instrument is in addition to. Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 8-10, 12, 13, and 23-25, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michelson (US 6,139,550).
Regarding claim 1, Michelson teaches a bone plate system as in fig. 32A and 32C.  Examiner relies on fig. 32C only for purposes of indicating more clearly features of the plate and unshown features of the proximal end of the penetrating structure of the device (e.g. an enlarged impacting surface). The system comprises: 
a bone plate 600 comprising: 
a body defining a length extending from a first end to a second end, a top surface (up in fig. 32C), and a bone facing surface (down in fig. 32C) opposite the top surface, and
a fixation hole extending through a thickness of the body from the top surface to the bone facing surface, the fixation hole defining a fixation hole diameter (the hole seen receiving 60’ in fig. 32C and in fig. 32A); 
a driving pin (device attached to plate in fig. 32A) for use in installing the bone plate 600 on a bone, wherein the driving pin extends from a proximal end (up in fig. 32A) to a distal end (down in fig. 32A) and defines at least three regions of different cross-sectional thickness, including a bone penetrating region 66/69 adjacent the distal end, a driving region 63 adjacent the proximal end, and a bone plate orienting region 71 between the bone penetrating region 66/69 and the driving region 63 (see the marked up figure), 
wherein the bone penetrating region 66/69 comprises a cylindrical region 69 having a first diameter and a taper region 66 extending distally from the cylindrical region 69, the bone plate orienting region 71 comprises a cylindrical region having a second diameter, and the driving region 63 comprises a cylindrical region having a third diameter, 
the first diameter defined by the cylindrical region 69 of the bone penetrating region 66/69 is smaller than the second diameter defined by the cylindrical region of the bone plate orienting region 71, and the second diameter defined by the cylindrical region of the bone plate orienting region 71 is smaller than the third diameter defined by the cylindrical region of the driving region 63, and 
the second diameter defined by the cylindrical region of the bone plate orienting region 71 corresponds to but is smaller than the fixation hole diameter (as seen by the fact that the pin is received in the hole in fig. 32A and 32C).

    PNG
    media_image1.png
    756
    866
    media_image1.png
    Greyscale


Regarding claim 3, the bone penetrating region 66/69, the driving region 63 and the bone plate orienting region 71 each have a circular cross-sectional shape (as viewed from the bottom). 
Regarding claims 5 and 6, the driving pin further includes a fourth region (impact surface at top, shown in fig. 32C) of greater cross-sectional thickness than the bone penetrating region 66/69, the driving region 63, and the bone plate orienting region 71. The fourth region is positioned proximally of the bone plate orienting region and has a cross sectional thickness greater than the fixation hole diameter. The fourth region has a different cross sectional shape than a remainder of the driving pin (when viewed as laid out in fig. 32C). 
Regarding claim 8, as seen in fig. 32C, the plate has a second fixation hole having a same diameter as the fixation hole. 
Regarding claim 23, the cylindrical region of the driving region 63 is capable of being engaged with a powered driver (examiner takes official notice of various powered drivers including various sized chucks, capable of grasping cylindrical components of various sizes).
Regarding claims 24 and 25, as best understood, the term “driving instrument” is given no particular structure. The drill guide 82 is considered to be a driving instrument in this claim, and is demonstrated having the same diameter as the third diameter of the driving pin. Examiner takes official notice of various powered drivers including various sized chucks, capable of grasping cylindrical components of various sizes. Examiner takes the position that 82 is in a pin-like configuration. 

Regarding claim 9, Michelson teaches a driving pin for use using in installing a bone plate on a bone as in fig. 32A and 32C.  Examiner relies on fig. 32C only for purposes of indicating more clearly features of the plate and unshown features of the proximal end of the penetrating structure of the device (e.g. an enlarged impacting surface). The driving pin includes:  
a driving pin body extending from a proximal end (up in fig. 32A) to a distal end (down in fig. 32A) and defining at least three regions of different cross-sectional thickness (see marked up figure, above), including a bone penetrating region 66/69 adjacent the distal end, a driving region 63 adjacent the proximal end, and a bone plate orienting region 71 between the bone penetrating region and the driving region, 
wherein the bone penetrating region 66/69 includes a cylindrical region 69 having a first diameter and a taper 66 extending distally from the cylindrical region 69, the bone plate orienting region 71 comprises a cylindrical region having a second diameter, and the driving region 63 comprises a cylindrical region having a third diameter,
the first diameter defined by the cylindrical region of the bone penetrating region 69 is smaller than the second diameter defined by the cylindrical region of the bone plate orienting region 71, and the second diameter defined by the cylindrical region of the bone plate orienting region 71 is smaller than the third diameter defined by the cylindrical region of the driving region 63, and 
the cylindrical region of the driving region 63 is capable of being engaged with a powered driver (examiner takes official notice of various powered drivers including various sized chucks, capable of grasping cylindrical components of various sizes).
Regarding claim 10, the bone penetrating region 66/69, the driving region 63 and the bone plate orienting region 71 each have a circular cross-sectional shape (as viewed from the bottom). 
Regarding claims 12 and 13, the driving pin further includes a fourth region (impact surface at top, shown in fig. 32C) of greater cross-sectional thickness than the bone penetrating region 66/69, the driving region 63, and the bone plate orienting region 71. The fourth region is positioned proximally of the bone plate orienting region and has a cross sectional thickness greater than the fixation hole diameter. The fourth region has a different cross sectional shape than a remainder of the driving pin (when viewed as laid out in fig. 32C). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 11, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michelson.
Regarding claims 4, 11, 27, 28 and 30, Michelson teaches the limitations of claims 1 and 9, as above, but does not teach the specific claimed diameters of the various regions. It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the sizes and shapes of structures of the Michelson device in order to make the device most suitable for use in particular bony structures of particular anatomies of specific patients, including the claimed ranges. 
Regarding claim 7, Michelson teaches the invention of claim 1 but does not specifically teach use of the plate in the claimed foot bone of the patient. Michelson does, however, teach his plating system for general “skeletal use” (abstract), including examples of tubular bones (col. 1, lines 35-38). Michelson has taught modification of a plate, including length, based on a surgeon’s selection (abstract). It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Michelson plate to correlate in shape to a patient’s tubular bone to optimize for a particular anatomy to permit fusion and healing of the bone (col. 2, lines 48-50). 
Regarding claim 29, Michelson discloses the claimed invention except for the structure being formed to be monolithic.  It would have been obvious to one with ordinary skill in the art at the time of the invention to form the device in a monolithic structure since it has been held that constructing a formerly integral structure in various elements, or vice versa, involves only routine skill in the art.  
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michelson in view of Treace et al. (US 2016/0235454).
Regarding claim 26, Michelson teaches the limitations of claim 24, but does not teach a sterile case containing the bone plate, driving pin and extra driving instrument. 
Treace teaches a case including a kit as at fig. 1 including bone plates 40; fasteners 60; bone cut pins 120 (e.g. driving pins), and driving instruments 100, among other components. The kit is taught to be sterile (abstract). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to place the Michelson components into a kit in a sterile case based on the teaching of Treace in order to provide a surgeon with a convenient means of transporting, maintaining, and organizing all components and instruments needed for a portion of a surgical procedure. 
Allowable Subject Matter
Claims 2, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799